DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 17th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 17th, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 6-7, with respect to the rejections of claims 1, 6-20 and 2-5 under 35 U.S.C. § 102 (a) and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. However, the Examiner contacted the Applicant’s attorney to inform that current amended claim 1 and claims 18-19 recites limitations potentially caused the issue with 112 rejection. The Applicant’s attorney agreed to amend the claims to address the issue.     

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in th, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claim 7, directed to non-elected Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence S. Drasner (Reg. No. 38,127) on March 7th, 2022. 
The application has been amended as follows: 
In the claim: 1. 	(Currently Amended) A display device comprising red, green, and blue pixels, wherein each of the blue pixel comprises a light emitting device comprising:
a substrate;
a first electrode disposed on the substrate between an outer surface of the 
light emitting device and the substrate;
a second electrode disposed between the first electrode and the outer 
surface; and
a first emissive layer in electrical contact with the first electrode and the second electrode, wherein the first emissive layer includes quantum dots that emit light when electrically excited, and wherein the first emissive layer is associated with a first peak wavelength, λ1;
wherein a thin film encapsulation layer is disposed opposite of the substrate relative to the first emissive layer and having a viewing side surface and a non-viewing side surface, wherein the thin film encapsulation layer comprises one or more inorganic thin film layers and one or more organic thin film layers, and a second emissive layer disposed between the viewing side surface and the non-viewing side surface of the thin film encapsulation layer:
wherein the second emissive layer is a photoluminescent layer that includes quantum dots that emit light when optically excited, and the second emissive layer is associated with a second peak wavelength, λ2, different from the first peak wavelength;

wherein thin film encapsulation layer comprises a viewing side inorganic thin film layer and a non-viewing side inorganic thin film layer, an organic thin film layer located between the viewing side inorganic thin film layer and the non- viewing side inorganic thin film layer, and the second emissive layer is located between the non-viewing side inorganic thin film layer and the organic thin film layer; and
wherein the green and red pixels are quantum dot light-emitting diodes, and the blue, green, and red pixels share a common thin film encapsulation layer including the second emissive layer; and
wherein the second emissive layer extends over the blue, green, and red pixels.

18. (Currently Amended) The display device of claim 1, wherein the substrate is a common substrate of the blue, green, and red pixels.

19. (Currently Amended) The display device of claim 1, wherein the second electrode is a common second electrode of the blue, green, and red pixels.

Allowable Subject Matter
Claims 1-13 and 17-19 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the green and red pixels are quantum dot light-emitting diodes, and the blue, green, and red pixels share a common thin film encapsulation layer including the second emissive layer; and
wherein the second emissive layer extends over the blue, green, and red pixels as recited in claim 1. Claims 2-13 and 17-19 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CUONG B NGUYEN/
Examiner, Art Unit 2818